Citation Nr: 0400519	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident (CVA), claimed as a result of exposure to ionizing 
radiation.

2.  Entitlement to service connection for visual impairment, 
claimed as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for facial asymmetry, 
claimed as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision from the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).


REMAND

Since the January 2002 statement of the case was issued in 
this appeal, additional evidence and argument have been 
received by the Board.  The veteran has not waived his right 
to initial review of such by the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); see also 38 C.F.R. § 20.1304 (2001).  
Therefore, the Board must remand the appeal to the RO for the 
issuance of a supplemental statement of the case regarding 
all evidence received since the January 2002 statement of the 
case.

The Board also notes that during the pendency of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially modified the 
circumstances under which the Department of Veterans Affairs 
(VA)'s duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000), codified at 38 U.S.C. § 5100-5103A, 5106-7 (West 
2002).  In a letter dated in May 2001, the RO made an effort 
to inform the veteran of the evidence needed to substantiate 
his claims for service connection for his CVA and residuals 
of a broken nose, and the relative obligations of the veteran 
and VA in developing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This notice did not, 
however, make any reference to the issues of entitlement to 
service connection for visual impairment or facial asymmetry 
and additional notice should be undertaken to ensure 
compliance with the VCAA.  

The Board further finds that additional evidential 
development is indicated.  The veteran claims to have been a 
participant in radiation testing in Mercury, Nevada in 1952.  
The record is unclear as to whether or not the veteran in 
fact participated in Operation TUMBLER-SNAPPER, an operation 
that would qualify as a "radiation-risk activity."  
Furthermore, relevant regulations provide that for a veteran 
who participated in a "radiation-risk activity" and who 
develops a "radiogenic disease," as set forth at 38 C.F.R. 
§ 3.311(b)(2)(i) (2003), certain evidentiary development will 
be undertaken.  Although the veteran's claimed residuals of a 
CVA, facial asymmetry and residuals of a broken nose are not 
recognized as radiogenic diseases, in a January 2002 letter, 
a private examiner opined that there the veteran evidenced 
some cortical and posterior subcapsulary cataracts 
bilaterally.  Posterior subcapsulary cataracts is among the 
radiogenic diseases listed in 38 C.F.R. § 3.311.  Therefore, 
the Board finds that this matter should be submitted to the 
Defense Threat Reduction Agency (DTRA) to confirm whether the 
veteran participated in radiation testing as part of 
Operation TUMBLER-SNAPPER or other operation in Nevada 
between March and June 1952, and if so, whether such 
participation resulted in exposure to measurable radiation 
that warrants additional development and referral for an 
opinion from the Under Secretary for Benefits as to whether 
it is at least as likely as not the veteran's posterior 
subcapsulary cataracts resulted from exposure to radiation in 
service.

The Board also finds that the veteran should be afforded 
appropriate medical examinations to determine the nature and 
etiology of any current residual of a CVA, visual impairment, 
facial asymmetry, and residuals of a broken nose, to include 
consideration of whether any heart, visual, or facial 
disability resulted from the veteran's claimed exposure to 
radiation and/or chemicals during service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should contact the DTRA to 
confirm whether the veteran participated 
in radiation testing as part of Operation 
TUMBLER-SNAPPER or other operation in 
Nevada between March and June 1952, and 
if so, whether such participation 
resulted in exposure to measurable 
radiation.  The RO should obtain a dose 
estimate, based on available 
methodologies, consistent with 38 C.F.R. 
§ 3.311(a)(2)(iii), (a)(4)(i), (ii).

3.  If DTRA indicates a dose estimate 
that is consistent with exposure to 
measurable radiation, this matter should 
be referred for an opinion from the Under 
Secretary for Benefits as to whether it 
is at least as likely as not the 
veteran's posterior subcapsulary 
cataracts resulted from exposure to 
radiation in service.  The Director of 
VA's Compensation and Pension Service is 
requested to provide a rationale for the 
opinion of the Under Secretary for 
Benefits or his designee, consulting as a 
point of reference the factors listed at 
38 C.F.R. § 3.311(e).  See Stone v. 
Gober, 14 Vet. App. 116 at 120 (2000).

4.  Regardless of the results of any § 
3.311(c) development, the RO should refer 
the case to appropriate specialists for 
medical opinions as to whether it is at 
least as likely as not that currently 
diagnosed residuals of a 
CVA/cardiovascular disability, visual 
disability, or disability manifested by 
facial asymmetry was incurred in or is 
otherwise etiologically related to 
service, to include consideration of any 
confirmed radiation exposure or dose 
estimates.  In this regard, the examiner 
is also requested to take note of the 
fact that the veteran was attached to a 
chemical services company during service.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the VA examiner prior to the 
completion of the examination report.  
All relevant studies should be conducted 
and all findings must be reported in 
detail.  

5.  The veteran should also be afforded 
an appropriate VA examination to 
determine the etiology of any current 
residuals of a broken nose.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the completion of the 
examination report.  All relevant studies 
should be conducted and all findings must 
be reported in detail.  The examiner 
should be requested to state whether it 
is at least as likely as not that the 
veteran is currently suffering from 
residuals of a broken nose that occurred 
during active service.  In this regard, 
the examiner is requested to take note of 
the fact that the claims file contains 
photographs and witness statements that 
reflect that the veteran sustained facial 
trauma to the right side of his face 
during service.  

6.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


